Title: To James Madison from Charles Pinckney, 22 July 1801
From: Pinckney, Charles
To: Madison, James


Dear Sir
July 22: 1801 In Charleston
I believe I omitted in my last to mention to You that I only have drawn for three thousand Dollars of my Outfit & drawn on You & that I wish to recieve the remainder in Europe—& that I will thank You to Write to Messieurs Willink, Van Staphorst & Hubbard to pay it to my drafts there. There seeming to have been an Omission of a Word or two in your Letter to those Gentlemen will make this necessary. I am hopeful to sail next sunday & should we have good Winds & Weather soon to be in Europe. I committ myself to Your care as an absent friend, whose interest in his absence may require all your friendship & support. It is with political influence, as with Love that absence is frequently dangerous & we can only rely on our friends to prevent it’s inconveniences.
I before mentioned to You the general Wish there is here for Mr Daniel D’oyley to be Collector of Charleston—& to have Mr Simons the present one removed. I can assure you my friend all our good republicans in this city are anxiously looking for a change. After all our Struggles in this State to get the upper hand We do not like to see our active & Virulent Enemies still holding the influential offices of Government. It hurts the feelings & pride of the republicans to see these Men, possessing the influence of Office, & in the necessary official correspondence of the Government—sneering at our friends & deriding the neglect of them. I wish the Government very much to take notice of our friends & give the republicans Spirits. If Mr D’oyley is Collector, the Force he will give to our interest by means of the Customs being in his hands with all the influence of that office, will be such a Weight taken out of one scale, & thrown into the other as You can have no idea of & will make Charleston in future one of the Strongholds of republicanism.
As I have frequently mentioned Mr D’oyley for this office I desired him Yesterday to send me a memorandum of his former situations that I might be more explicit in my recommendations of him. He sent me the inclosed & his account of himself is so true & so artlessly told that I thought I would send it to you, just in the manner I recieved it. He is a host to the republicans, & it is the universal expectation he will have it. All parties agree to his Merit & fitness.
If Colonel Hampton declines the Post Master Generals Place I most earnestly recommend Mr Peter Freneau. He has long been secretary of this State, & is now retired on his fortune. In point of knowledge he has few superiors—of excellence of character—none. From his industry & activity & knowledge particularly of that office, I believe he will make one of the best Officers You could get. We also wish Mr Theodore Gaillard District attorney (Vice Parker) & Edward Darrell Supervisor. I thought it necessary to mention this to You before I sail—& to put You upon your Guard against the misrepresentations of pretended friends. You know our friends Major Butler, Colonel Hampton, General Sumpter Mr: Alston Judge Burke & some others in whom you can explicitly confide. Mr Freneau, Mr D’oyley, Judge Ramsay, Mr Lehré, Mr William Alston are very much to be relied on & many others whom Major Butler & Colonel Hampton can inform You of. Accept my best Wishes for Your health & happiness & believe me dear sir, ever obliged & with respect regard Yours Truly
Charles Pinckney
 

   
   RC (NN). Docketed by Wagner as received 6 Aug. Enclosure not found.



   
   Pinckney sailed Saturday, 25 July (National Intelligencer, 17 Aug. 1801).



   
   James Simons (or Symonds; also Simmonds) had been named collector at Charleston in July 1797. Jefferson was told he was a “violent federalist” who nonetheless “commands great interest.” Pierce Butler called him “an excellent officer, much afraid of being removed.” Simons retained his post in late 1801 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:248; notes filed under Symonds and D’Oyley [DNA: RG 59, LAR, 1801–9]; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:278).



   
   Wade Hampton served in the Revolution, much of the time with Gen. Thomas Sumter, and afterward became a speculator, landowner, and slaveholder. Elected to many state offices, he served in the U.S. House of Representatives, 1795–97, and was a Jefferson elector in 1800. Hampton declined the postmaster general’s office on 26 June and returned to the House in 1803 (Edgar et al., Biographical Directory of the South Carolina House of Representatives, 3:308–10; Hampton to Jefferson, 26 June 1801 [DLC: Jefferson Papers]).



   
   Thomas Parker had been Washington’s nominee as federal district attorney for South Carolina in 1792 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:126).



   
   Edward Darrell, Jr., a Charleston attorney, was described to Jefferson as “a furious republican” who had “offended the British merchts by his zeal” (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:545 n. 15; notes filed under Symonds and D’Oyley [DNA: RG 59, LAR, 1801–9]).



   
   Joseph Alston studied at Princeton in 1795–96, later read law with Edward Rutledge, and in February 1801 married Aaron Burr’s daughter, Theodosia. Alston began a career in the lower house of the assembly in 1802, serving from 1805 to 1809 as Speaker.



   
   Thomas Lehré, sheriff of Charleston district in 1801, claimed to have made “unremitted exertions” on Jefferson’s behalf in the 1800 election. Considering him for the post of marshal in the South Carolina district, the president learned that Lehré was a “steady republican” but might turn down the offer (Lehré to Jefferson, 18 Jan. 1806; notes filed under Symonds [DNA: RG 59, LAR, 1801–9]).



   
   William Alston, father of Joseph Alston, was a prominent Georgetown, South Carolina, rice planter.


